DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-10, 12-17, and 19-23 are pending and examined below.

Response to Amendment
Applicant’s arguments in light of amendments, filed 3/8/21, with respect to Claims 1-3, 5-10, 12-17, and 19-23 have been fully considered and are persuasive.  The 35 USC § 103 rejections of Claims 1-3, 5-10, 12-17, and 19-23 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Bachner on 4/27/21.
The application has been amended as follows: 
Claim 1, line 7, replace “associated with predicting”, with “that predicts”
Claim 1, line 28, replace “.” with “,”

Claim 8, line 8, replace “associated with predicting”, with “that predicts”
Claim 8, line 30, replace “.” with “,”
Claim 8, after line 30, add line 31 with “the UAV to execute the route plan based on the information.”
Claim 15, line 5, replace “associated with predicting”, with “that predicts”
Claim 15, line 29, replace “.” with “,”
Claim 15, after line 29, add line 29 with “the UAV to execute the route plan based on the information.”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Michini et al. (US 2018/0004207), Roper et al. (US 2019/0383619), Nielson et al. (US 2018/0025500), Trott et al. (US 8,948,038), and Lee et al. (US 2018/0146343):

Regarding claims 1, 8, and 15, Michini discloses a dynamically adjusting UAV flight system including utilizing and updating RF maps and plans based on initial and actual RF data.
Roper discloses a positioning system with energy vector field mapping including utilizing gain vectors from a plurality of antennas.
Nielson discloses a method of tracking mobile devices including using received signal strength parameter vector, adjusted based on calculated trajectories relative to an antenna.

Lee discloses a system of determining presence or absence of a user within a specific space including determining the boundary area based on average error between actual locations and estimated and corrected locations (¶179).
However, none of the above references either alone or in combination disclose adjusting RF information based on calculating a weighted average of the one or more actual RF conditions and the one or more predicted RF conditions.

Therefor claims 1, 8, and 15 are allowed. Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-23

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665